Citation Nr: 0520090	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a hearing before RO personnel in May 
2003.  He testified again at a Travel Board hearing before 
the undersigned Veterans Law Judge sitting in New Orleans, 
Louisiana, in January 2004.  Transcripts of both hearings are 
of record.

The case was previously before the Board in June 2004, when 
it was remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.


FINDINGS OF FACT

1.  A left knee disorder, to include arthritis, was not 
manifested in service or within one year of service 
discharge, and the preponderance of the competent evidence of 
record shows that it is unrelated thereto.

2.  A right knee disorder, to include arthritis, was not 
manifested in service or within one year of service 
discharge, and the preponderance of the competent evidence of 
record shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  A left knee disorder, to include arthritis, was not 
incurred in or aggravated by active duty, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  A right knee disorder, to include arthritis, was not 
incurred in or aggravated by active duty, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in April 2002; the statement of the 
case dated in August 2002; the supplemental statement of the 
case dated in June 2003; and the letters dated in August 2001 
and July 2004.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination regarding the issues decided herein has 
been obtained in this case.  The available medical evidence 
is sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding, available medical 
records.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis, become 
manifest to a compensable degree within one year after the 
veteran's military service ends, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  As indicated above, the veteran served 
on active duty from January 1970 to November 1971.  At the 
time of his January 1970 entrance examination, no relevant 
defects were noted, and the veteran was found to be 
physically qualified for service.  He indicated that he had 
never had a "trick" or locked knee.  Service medical 
records are completely negative for any relevant findings or 
diagnoses related to either knee.  Indeed, at the time of his 
October 1971 separation examination, clinical evaluation of 
the lower extremities was "normal."  No relevant complaints 
or diagnoses were noted.

Following service, at the time of a September 1973 physical 
examination for the Naval Reserve, the veteran indicated that 
he had a "trick" or locked knee; however, no specific 
findings were made.

In April 1984, a private treatment record reflects that 
multiple film projections of the right knee showed slight 
narrowing of the medial femoro-tibial joint interspace, with 
minor hypertrophic change of the periphery of the contiguous 
bony surfaces.  Small spurs arose from the patella.  A tibial 
tubercle existed as a separate smooth fragment.  No 
demonstrable fracture, bone destruction, or periostitis were 
noted, and there were no loose bodies within the joint.  
Clinical impression was of (1) moderate osteoarthritis of the 
right knee, predominating medially, and (2) ununited center 
of ossification of the tibial tubercle, possibly secondary to 
previous trauma.

In June 1999, a private treatment record reflects that 
approximately five days before his clinical visit, the 
veteran began having sudden onset of severe right knee pain 
with no precipitating cause.  He had pain and swelling, which 
progressed greatly over a 24 hour period.  He was put on 
anti-inflammatory drugs, and his symptoms improved.  
Objectively, a mass was present on the medial side of the 
right knee.  There was no effusion or tenderness.  X-rays 
showed that the veteran had fairly advanced medial 
compartment disease of the right knee, with medial joint 
spurring, which accounted for the mass identified.  The 
veteran also had some patellofemoral arthritis.  The examiner 
suspected that the veteran pinched a piece of synovial tissue 
in the joint line, and that he got a "small bleed" which 
caused the precipitous onset of knee pain and swelling.  

At the time of his January 2004 Travel Board hearing, the 
veteran testified that he originally injured his right knee 
after high school, when he twisted it.  During service, he 
reported experiencing two "twisting" injuries to the right 
knee.  The first time, he twisted the right knee when 
descending a ladder, and the second time, he twisted the same 
knee when "pulling moorings on the deck" of a ship.  With 
respect to his left knee, he had no recollection of an 
injury, but indicated that it was difficult to walk on this 
knee when the right knee was swollen.

The veteran was afforded a VA examination in November 2004, 
when he reported having suffered two severe sprains of the 
right knee during active duty in 1970.  On physical 
examination, the veteran had a normal gait, and both knees 
were stable.  The veteran had a normal range of motion, not 
limited by pain, weakness, fatigue or lack of endurance on 
repetition.  X-rays showed moderate degenerative joint 
disease of the right knee and mild degenerative joint disease 
of the left knee.  The examiner commented that:

I am not able to determine a chain of 
circumstances tying his reported knee 
injury in 1970 to his present arthritic 
condition and there was a report in 
1984 of discomfort in the knee and mild 
arthritis, but that is not a close 
enough time to tie his present 
arthritic knee with his injury.

Analysis.  Initially, the Board notes that notwithstanding 
the veteran's testimony that he injured his right knee prior 
to service, the veteran's entrance examination in January 
1970 does not "note" a right knee disorder.  Accordingly, 
the veteran is entitled to a presumption that he was in sound 
condition as to a knee disorder at the time he was examined 
and accepted for service, unless clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Here, there 
is no such evidence showing that a right knee disorder 
existed prior to service, and he is therefore entitled to the 
presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); 38 C.F.R. § 3.304.

Further, the Board notes that a disorder of either knee, to 
include arthritis, was not diagnosed during service.  In 
addition, there is no competent evidence showing that 
arthritis was manifest to a compensable degree within one 
year of separation from service.  Service connection for 
arthritis on a presumptive basis is therefore not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  The first evidence of 
arthritis of the right knee is dated no earlier than 1984.  
This is over 10 years after separation from service.  The 
first evidence of arthritis of the left knee is even later.  
This lengthy period without relevant complaints, let alone 
treatment, weighs heavily against the claim.  See Maxson, 
supra.  Finally, there is no competent evidence of a nexus 
between a knee disorder, to include arthritis, and the 
veteran's service.  Indeed, the VA examiner indicated that he 
was unable to correlate a reported in-service knee injury to 
his present condition.

The Board has considered the veteran's written and oral 
testimony submitted in support of his claims.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra.

The veteran has reported that he injured his right knee 
during service and has had problems with it since then.  
However, since no complaints or findings regarding knee 
problems were noted during service, the provisions of 38 
C.F.R. § 3.303(b) regarding continuity of symptomatology are 
not for application, as this regulation requires that the 
condition have been noted during service.  38 C.F.R. 
§ 3.303(b).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


